Title: To George Washington from Colonel David Waterbury, 20 April 1776
From: Waterbury, David
To: Washington, George


Hartford, 20 April 1776. “I Recd your Excellency favour of the 13 Inst. & Can anser the Request, that is I Shold take it as an Honor Don to me to Be an offeser under your Command—But ... your Excellency must Know that I Eant had Justice Don me. I Never had a Continental Commission offered me altho it is Sed Sin[ce] I Returned hom that I Refused one While in Canady: I Never had the offer alltho I took Such an active part in the Northen Expidition Last fall.... Never man Laboured more thru an Expidition With more fetage and hardship than I Did and Now to take Rank under those that Warr But Lt Collns. at that time & others that Warr Collnels that Ranked under me: I Shold think it Wold Look as tho I had Don Somthing that Was

Not to my honor in Being Set Back.” If the Continental Congress gives him a “proper Rank,” Waterbury will accept GW’s offer, “& If Not and your Excellency is atacted I Shall Com to your assistance as a Volunter apon the Shortest Notis.”
